DETAILED ACTION
	On the original Notice of Allowability mailed on 8/9/2022, the amendment listed for claim 7 was supposed to be for claim 8 and the correct amendment to claim 7 was missing. This Notice of Allowability replaces the one mailed on 8/9/2022.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 7/22/2022 has been entered. Claims 1-20 remain pending in the application.

Election/Restrictions
Claims 1-7 and 15-20 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 8-14, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 2/7/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lawrence Drasner on 7/28/2022.

The application has been amended as follows: 
 
Claim 2, line 1, Replace “A” with --The--.
Claim 2, line 1, add a comma after “1”.
Claim 3, line 1, Replace “A” with --The--.
Claim 3, line 1, add a comma after “1”.
Claim 4, line 1, Replace “A” with --The--.
Claim 5, line 1, Replace “A” with --The--.
Claim 6, line 1, Replace “A” with --The--.
Claim 7, line 1, Replace “A” with --The--.
Claim 8, line 1, Replace the third “a” with --the--.
Claim 9, line 1, Replace “A” with --The--.
Claim 9, line 1, Add a comma after “8”.
Claim 9, line 1, Remove the comma after “comprising”.
Claim 10, line 1, Replace “A” with --The--.
Claim 10, line 1, Add a comma after “9”.
Claim 11, line 1, Replace “A” with --The--.
Claim 11, line 1, Add a comma after “9”.
Claim 12, line 1, Replace “A” with --The--.
Claim 13, line 1, Replace “A” with --The--.
Claim 13, line 1, Remove the second comma.
Claim 14, line 1, Replace “A” with --The--.
Claim 15, line 1, Replace “A” with --The--.
Claim 15, line 1, Add a comma after “14”.
Claim 16, line 1, Replace “A” with --The--.
Claim 17, line 1, Replace “A” with --The--.
Claim 18, line 1, Replace “A” with --The--.
Claim 19, line 1, Replace “A” with --The--.
Claim 20, line 1, Replace “A” with --The--.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is United States Application Publication No. 2018/0104687 teaches an electrowetting device with an upper substrate, a lower substrate, an aperture defined by at least the upper or lower substrate and a fluid input structure. However, the prior art does not disclose, teach or suggest the claimed combination of the interface between the second and third portions being spaced apart from an interface of the third portion and the upper surface of the upper substrate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796